DETAILED ACTION
	This application has been examined. Claims 1-20 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Re-opening Prosecution
In view of the Appeal Brief filed on 07/15/2022, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

 
Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are moot in view of the new grounds for rejection.
Adam-Cullick-Cimprich disclosed (re. Claim 1) the reservoir simulation project including at least one reservoir simulation job ,(Adam- Paragraph 87, a simulation job may be prepared and submitted to the provisioned HPC cloud cluster  )    to be performed by the cloud-based application server using a reservoir simulation model, (Adam-Paragraph 79, customer may request, for example, a particular type or size of HPC cloud cluster, particular amounts or types of computing resources, e.g., numbers and/or types of compute nodes, processors, storage resources, or network resources, amounts of memory and/or storage ,Paragraph 79, customers may be presented with a limited set of predetermined service offerings from which they can select, e.g., to request a medium-sized HPC cloud cluster with a particular suite of software pre-installed therein) and the information including one or more user-specified parameters for a hybrid cloud architect (HCA) (Cimprich-Paragraph 45,Paragraph 47, hybrid cloud architect (HCA) 112 determines placement options for requested resources. The dynamic placement circuitry 120 facilitates review and update of the placement circuitry decisions)   to optimize a computing infrastructure of the cloud-based application server for performing the at least one reservoir simulation job ;
 
utilizing the hybrid cloud architect (HCA) to allocate computing resources for the computing infrastructure (Cimprich-Paragraph 45,Paragraph 47, hybrid cloud architect (HCA) 112 determines placement options for requested resources. The dynamic placement circuitry 120 facilitates review and update of the placement circuitry decisions)  of the cloud-based application server  to perform the at least one reservoir simulation job using the reservoir simulation model, ,(Adam- Paragraph 82, auto-provision reservoir simulator head and compute nodes within a particular time frame after subscription, and to support provisioning of instances based on an image/template of a reservoir simulation platform, Paragraph 87, export a simulation model and one or more simulation cases in a format suitable for the reservoir simulator resident in the HPC cloud cluster, and then upload the data to the HPC cloud cluster as a simulation job)    based on the one or more user-specified parameters included in the received information (Adam-Paragraph 79, customer may request, for example, a particular type or size of HPC cloud cluster, particular amounts or types of computing resources, e.g., numbers and/or types of compute nodes, processors, storage resources, or network resources, amounts of memory and/or storage ,Paragraph 79, customers may be presented with a limited set of predetermined service offerings from which they can select, e.g., to request a medium-sized HPC cloud cluster with a particular suite of software pre-installed therein) 

While Adam-Cullick-Cimprich substantially disclosed the claimed invention Adam-Cullick-Cimprich does not disclose (re. Claim 1) utilizing a neural network with the machine learning to allocate computing resources for the computing infrastructure to optimize a computing infrastructure of the cloud-based application server for performing the at least one reservoir simulation job using machine learning.
Belani Paragraph 31 disclosed on-demand HPC capabilities in a cloud-based infrastructure, optionally in a scalable manner where a request may be “sized” and resources provisioned to provide analysis results within a desired amount of time. Belani Paragraph 31 disclosed enhanced decision making in the field and can allow for learning as to modeling, simulation, etc., of a “smart” system implemented at least in part via a cloud-based infrastructure. A cloud-based infrastructure can include one or more learning algorithms (e.g., neural network, etc.) that aim to increase efficiency and/or accuracy of one or more analyses.
 Belani disclosed (re. Claim 1) utilizing a neural network with the machine learning to allocate computing resources for the computing infrastructure to optimize a computing infrastructure of the cloud-based application server for performing the at least one reservoir simulation job using machine learning.( Belani-Paragraph 31, enhanced decision making in the field and can allow for learning as to modeling, simulation, etc., of a “smart” system implemented at least in part via a cloud-based infrastructure. A cloud-based infrastructure can include one or more learning algorithms (e.g., neural network, etc.) that aim to increase efficiency and/or accuracy of one or more analyses.) 
Adam, Cullick, Cimprich and Belani are analogous art because they present concepts and practices regarding job submission and job placement.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Belani into Adam-Cullick-Cimprich.  The motivation for the said combination would have been to enable automatic or semi-automatic semantic, machine learning and numerical attribute search for optimal data retrieval and handling and provide optimized direct pore-scale hydrodynamic and petrophysical simulation for high performance computing operations, its supporting application components for a simulation input builder, orchestration and scheduler operations (Belani-Paragraph 66, Paragraph 68)

Priority
	 This application claims benefits of priority from Provisional Application 62/720082 filed August 20, 2018. 
	The effective date of the claims described in this application is August 20, 2018.
 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,10-12,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adam (USPGPUB 2018/0004868) further in view of Cullick (USPGPUB 2004/0220790) further in view of Cimprich (USPGPUB 2016/0164723) further in view of Belani (USPGPUG 2019/0227087).
In regard to Claim 1
Adam Paragraph 5 disclosed a method of running a reservoir simulation. The method may include receiving, with a high performance computing cloud cluster provisioned within a cloud computing environment, a simulation job prepared by a graphical pre-processor resident on a computer system that is external to the cloud computing environment, executing the simulation job using a reservoir simulator resident on a plurality of compute nodes in the high performance computing cloud cluster to generate simulation results.
Adam disclosed (re. Claim 1) a computer-implemented method for managing cloud-based reservoir simulation projects,(Adam- Paragraph 87, a simulation job may be prepared and submitted to the provisioned HPC cloud cluster  )   the method comprising: receiving, by a cloud-based application server from a client device (Adam-Paragraph 71, a graphical pre/post-processor 410 resident in a client computer system 402 external to the provisioned cloud 404  )   over a communication network, (Adam-Paragraph 84, users may login based on their subscription and submit jobs (e.g., via a script) and upload data to the HPC cloud cluster to run a reservoir simulation. Processed result data may then be returned to the user for post-processing and/or review )   information defining a reservoir simulation project for a wellsite in a hydrocarbon producing field, (Adam- Paragraph 82, support provisioning of instances based on an image/template of a reservoir simulation platform)  the reservoir simulation project including at least one reservoir simulation job to be performed by the cloud-based application server, (Adam- Paragraph 87, a simulation job may be prepared and submitted to the provisioned HPC cloud cluster  )   and the information including one or more parameters for the reservoir simulation job; (Adam-Paragraph 79, customer may request, for example, a particular type or size of HPC cloud cluster, particular amounts or types of computing resources, e.g., numbers and/or types of compute nodes, processors, storage resources, or network resources, amounts of memory and/or storage ,Paragraph 79, customers may be presented with a limited set of predetermined service offerings from which they can select, e.g., to request a medium-sized HPC cloud cluster with a particular suite of software pre-installed therein, Paragraph 82, auto-provision reservoir simulator head and compute nodes within a particular time frame after subscription, and to support provisioning of instances based on an image/template of a reservoir simulation platform, Paragraph 87, export a simulation model and one or more simulation cases in a format suitable for the reservoir simulator resident in the HPC cloud cluster, and then upload the data to the HPC cloud cluster as a simulation job)  
 performing, by the cloud-based application server, the reservoir simulation job (Adam-Paragraph 84, users may login based on their subscription and submit jobs (e.g., via a script) and upload data to the HPC cloud cluster to run a reservoir simulation. Processed result data may then be returned to the user for post-processing and/or review )   according to the one or more parameters; (Adam-Paragraph 79, customer may request, for example, a particular type or size of HPC cloud cluster, particular amounts or types of computing resources, e.g., numbers and/or types of compute nodes, processors, storage resources, or network resources, amounts of memory and/or storage ,Paragraph 79, customers may be presented with a limited set of predetermined service offerings from which they can select, e.g., to request a medium-sized HPC cloud cluster with a particular suite of software pre-installed therein, Paragraph 82, auto-provision reservoir simulator head and compute nodes within a particular time frame after subscription, and to support provisioning of instances based on an image/template of a reservoir simulation platform, Paragraph 87, export a simulation model and one or more simulation cases in a format suitable for the reservoir simulator resident in the HPC cloud cluster, and then upload the data to the HPC cloud cluster as a simulation job)  
 and providing, by the cloud-based application server to the client device over the communication network, results of the simulation job (Adam-Paragraph 84, users may login based on their subscription and submit jobs (e.g., via a script) and upload data to the HPC cloud cluster to run a reservoir simulation. Processed result data may then be returned to the user for post-processing and/or review )    for display within a graphical user interface (GUI) (Adam- Paragraph 97,cloud web portal 414 , a graphical pre/post-processor  )  provided at the client device for a cloud-based reservoir simulation application executable by the cloud-based application server.(Adam-Figure 4,Paragraph 71, a graphical pre/post-processor 410 resident in a client computer system 402 external to the provisioned cloud 404 )

While Adam substantially disclosed the claimed invention Adam does not disclose (re. Claim 1) receiving information defining a reservoir simulation project for a wellsite in a hydrocarbon producing field ,the information including one or more parameters for the reservoir simulation job.
While Adam substantially disclosed the claimed invention Adam does not disclose (re. Claim 1) a neural network to optimize a computing infrastructure of the cloud-based application server for performing the reservoir simulation job; and performing, by the cloud-based application server, the reservoir simulation job with the computing infrastructure optimized by the neural network according to the one or more user-specified parameters

Cullick Paragraph 49 disclosed wherein the user may define the uncertainty of a planning variable X by specifying a finite list of values. Cullick Paragraph 47 disclosed one or more graphical user interfaces through which the user may define the uncertainty associated with each planning variable. The user may define the uncertainty of a planning variable X in a number of ways. Cullick Paragraph 245 disclosed wherein run constraints manager may create an execution data set containing the execution setup information. After having specified the execution setup information, the user may invoke execution of the computational method based on a particular case and the execution setup information.
Cullick disclosed (re. Claim 1) receiving information defining a reservoir simulation project for a wellsite in a hydrocarbon producing field, (Cullick- Paragraph 49, wherein the user may define the uncertainty of a planning variable X by specifying a finite list of values,Paragraph 47,graphical user interfaces through which the user may define the uncertainty associated with each planning variable. The user may define the uncertainty of a planning variable X in a number of ways.) the information including one or more parameters for the reservoir simulation job.(Cullick- Paragraph 245, run constraints manager may create an execution data set containing the execution setup information. After having specified the execution setup information, the user may invoke execution of the computational method based on a particular case and the execution setup information) 
Adam and Cullick are analogous art because they present concepts and practices regarding job submission and job placement.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Cullick into Adam.  The motivation for the said combination would have been to implement a case generator that provides an interface through which the user may assemble a case by selecting models (or groups of models) from the set of models established via the model manager. For example, the user may form a case by selecting a geocellular reservoir model, a reservoir characteristics model, a set of well location and well plan models, a set of well drilling schedules, and a set of a well production schedules. The selected models may include planning variables. Thus, the case generator interface may allow the user to specify the randomness (or the set of attainable values) associated with any planning variables corresponding to the selected models. (Cullick-Paragraph 111)
While Adam-Cullick substantially disclosed the claimed invention Adam-Cullick does not disclose (re. Claim 1) a neural network to optimize a computing infrastructure of the cloud-based application server for performing the reservoir simulation job; and performing, by the cloud-based application server, the reservoir simulation job with the computing infrastructure optimized by the neural network according to the one or more user-specified parameters
Cimprich Paragraph 218 disclosed where on-premises provisioning workflow engine 4132 and the public provisioning workflow engine 4122 save, in the return queue 4120, provisioning result messages 4420 that specify completions, failures, error conditions, or any other result information for the resource provisioning actions (4418). The return queue 4120 makes the result messages available for tracking status of resource provisioning requests back through the provisioning chain.
Cimprich Paragraph 45 disclosed wherein hybrid cloud architect (HCA) 112 makes complex cloud architectural provisioning and execution decisions across multiple cloud services, taking into account the global network architecture 100, the various service provider locations and capabilities, and other factors. Cimprich Paragraph 47 disclosed placement circuitry 118 which is configured to determine where, how, and with which service provider the functionality requested by a particular resource requester 150 may be instantiated in the global network architecture 100. In other words, the HCA 112 determines placement options for requested resources. The dynamic placement circuitry 120 facilitates review and update of the placement circuitry decisions. 
Cimprich disclosed (re. Claim 1) a hybrid cloud architect (HCA) to optimize a computing infrastructure of the cloud-based application server for performing the reservoir simulation job.(Cimprich-Paragraph 45,Paragraph 47, hybrid cloud architect (HCA) 112 determines placement options for requested resources. The dynamic placement circuitry 120 facilitates review and update of the placement circuitry decisions  ) 
Adam,Cullick and Cimprich are analogous art because they present concepts and practices regarding job submission and job placement.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Cimprich into Adam-Cullick.  The motivation for the said combination would have been to enable end-to-end placement , re-placement and re-provisioning analysis.
Adam-Cullick-Cimprich disclosed (re. Claim 1) performing, by the cloud-based application server, the reservoir simulation job with the computing infrastructure optimized by the hybrid cloud architect (HCA) (Cimprich-Paragraph 45,Paragraph 47, hybrid cloud architect (HCA) 112 determines placement options for requested resources. The dynamic placement circuitry 120 facilitates review and update of the placement circuitry decisions  ) according to the one or more user-specified parameters  (Adam-Paragraph 79, customer may request, for example, a particular type or size of HPC cloud cluster, particular amounts or types of computing resources, e.g., numbers and/or types of compute nodes, processors, storage resources, or network resources, amounts of memory and/or storage ,Paragraph 79, customers may be presented with a limited set of predetermined service offerings from which they can select, e.g., to request a medium-sized HPC cloud cluster with a particular suite of software pre-installed therein, Paragraph 82, auto-provision reservoir simulator head and compute nodes within a particular time frame after subscription, and to support provisioning of instances based on an image/template of a reservoir simulation platform, Paragraph 87, export a simulation model and one or more simulation cases in a format suitable for the reservoir simulator resident in the HPC cloud cluster, and then upload the data to the HPC cloud cluster as a simulation job)  

Adam-Cullick-Cimprich disclosed (re. Claim 1) a computing infrastructure of the cloud-based application server for performing the at least one reservoir simulation job ,(Adam- Paragraph 87, a simulation job may be prepared and submitted to the provisioned HPC cloud cluster  )   using a reservoir simulation model; (Adam-Paragraph 79, customer may request, for example, a particular type or size of HPC cloud cluster, particular amounts or types of computing resources, e.g., numbers and/or types of compute nodes, processors, storage resources, or network resources, amounts of memory and/or storage ,Paragraph 79, customers may be presented with a limited set of predetermined service offerings from which they can select, e.g., to request a medium-sized HPC cloud cluster with a particular suite of software pre-installed therein) 
utilizing the hybrid cloud architect (HCA) to define the computing Infrastructure (Cimprich-Paragraph 45,Paragraph 47, hybrid cloud architect (HCA) 112 determines placement options for requested resources. The dynamic placement circuitry 120 facilitates review and update of the placement circuitry decisions) of the cloud-based application server with computing resources to be allocated for performing the at least one reservoir simulation job using the reservoir simulation model,(Adam- Paragraph 82, auto-provision reservoir simulator head and compute nodes within a particular time frame after subscription, and to support provisioning of instances based on an image/template of a reservoir simulation platform, Paragraph 87, export a simulation model and one or more simulation cases in a format suitable for the reservoir simulator resident in the HPC cloud cluster, and then upload the data to the HPC cloud cluster as a simulation job)   based on the one or more user-specified parameters included in the received information; (Adam-Paragraph 79, customer may request, for example, a particular type or size of HPC cloud cluster, particular amounts or types of computing resources, e.g., numbers and/or types of compute nodes, processors, storage resources, or network resources, amounts of memory and/or storage ,Paragraph 79, customers may be presented with a limited set of predetermined service offerings from which they can select, e.g., to request a medium-sized HPC cloud cluster with a particular suite of software pre-installed therein) 

performing, by the cloud-based application server, the at least one reservoir simulation job ,(Adam- Paragraph 87, a simulation job may be prepared and submitted to the provisioned HPC cloud cluster  )   with the computing resources allocated based on the computing infrastructure defined by the hybrid cloud architect (HCA) (Adam- Paragraph 82, auto-provision reservoir simulator head and compute nodes within a particular time frame after subscription, and to support provisioning of instances based on an image/template of a reservoir simulation platform)
providing, by the cloud-based application server to the client device over the communication network, results of the at least one reservoir simulation job (Adam-Paragraph 84, users may login based on their subscription and submit jobs (e.g., via a script) and upload data to the HPC cloud cluster to run a reservoir simulation. Processed result data may then be returned to the user for post-processing and/or review )   for display within a graphical user interface (GUI) provided at the client device. (Adam-Paragraph 71, a graphical pre/post-processor 410 resident in a client computer system 402 external to the provisioned cloud 404  )   
Adam-Cullick-Cimprich disclosed (re. Claim 1)    the reservoir simulation project including at least one reservoir simulation job ,(Adam- Paragraph 87, a simulation job may be prepared and submitted to the provisioned HPC cloud cluster  )    to be performed by the cloud-based application server using a reservoir simulation model, (Adam-Paragraph 79, customer may request, for example, a particular type or size of HPC cloud cluster, particular amounts or types of computing resources, e.g., numbers and/or types of compute nodes, processors, storage resources, or network resources, amounts of memory and/or storage ,Paragraph 79, customers may be presented with a limited set of predetermined service offerings from which they can select, e.g., to request a medium-sized HPC cloud cluster with a particular suite of software pre-installed therein) and the information including one or more user-specified parameters for a  hybrid cloud architect (HCA) (Cimprich-Paragraph 45,Paragraph 47, hybrid cloud architect (HCA) 112 determines placement options for requested resources. The dynamic placement circuitry 120 facilitates review and update of the placement circuitry decisions)   to optimize a computing infrastructure of the cloud-based application server for performing the at least one reservoir simulation job ;

utilizing the hybrid cloud architect (HCA)   to  allocate computing resources for the computing infrastructure (Cimprich-Paragraph 45,Paragraph 47, hybrid cloud architect (HCA) 112 determines placement options for requested resources. The dynamic placement circuitry 120 facilitates review and update of the placement circuitry decisions)  of the cloud-based application server  to perform the at least one reservoir simulation job using the reservoir simulation model, ,(Adam- Paragraph 82, auto-provision reservoir simulator head and compute nodes within a particular time frame after subscription, and to support provisioning of instances based on an image/template of a reservoir simulation platform, Paragraph 87, export a simulation model and one or more simulation cases in a format suitable for the reservoir simulator resident in the HPC cloud cluster, and then upload the data to the HPC cloud cluster as a simulation job)    based on the one or more user-specified parameters included in the received information (Adam-Paragraph 79, customer may request, for example, a particular type or size of HPC cloud cluster, particular amounts or types of computing resources, e.g., numbers and/or types of compute nodes, processors, storage resources, or network resources, amounts of memory and/or storage ,Paragraph 79, customers may be presented with a limited set of predetermined service offerings from which they can select, e.g., to request a medium-sized HPC cloud cluster with a particular suite of software pre-installed therein) 

While Adam-Cullick-Cimprich substantially disclosed the claimed invention Adam-Cullick-Cimprich does not disclose (re. Claim 1) utilizing a neural network with the machine learning to allocate computing resources for the computing infrastructure to optimize a computing infrastructure of the cloud-based application server for performing the at least one reservoir simulation job using machine learning.
Belani Paragraph 31 disclosed on-demand HPC capabilities in a cloud-based infrastructure, optionally in a scalable manner where a request may be “sized” and resources provisioned to provide analysis results within a desired amount of time. Belani Paragraph 31 disclosed enhanced decision making in the field and can allow for learning as to modeling, simulation, etc., of a “smart” system implemented at least in part via a cloud-based infrastructure. A cloud-based infrastructure can include one or more learning algorithms (e.g., neural network, etc.) that aim to increase efficiency and/or accuracy of one or more analyses.
 Belani disclosed (re. Claim 1) utilizing a neural network with the machine learning to allocate computing resources for the computing infrastructure to optimize a computing infrastructure of the cloud-based application server for performing the at least one reservoir simulation job using machine learning.(Belani-Paragraph 31, enhanced decision making in the field and can allow for learning as to modeling, simulation, etc., of a “smart” system implemented at least in part via a cloud-based infrastructure. A cloud-based infrastructure can include one or more learning algorithms (e.g., neural network, etc.) that aim to increase efficiency and/or accuracy of one or more analyses.) 

Adam, Cullick, Cimprich and Belani are analogous art because they present concepts and practices regarding job submission and job placement.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Belani into Adam-Cullick-Cimprich.  The motivation for the said combination would have been to enable automatic or semi-automatic semantic, machine learning and numerical attribute search for optimal data retrieval and handling and provide optimized direct pore-scale hydrodynamic and petrophysical simulation for high performance computing operations, its supporting application components for a simulation input builder, orchestration and scheduler operations (Belani-Paragraph 66, Paragraph 68)


In regard to Claim 10
Claim 10 (re. system) recites substantially similar limitations as Claim 1.  Claim 10 is rejected on the same basis as Claim 1.

In regard to Claim 15
Claim 15 (re. non-transitory computer-readable storage medium) recites substantially similar limitations as Claim 1.  Claim 15 is rejected on the same basis as Claim 1.
 
In regard to Claim 2,11,12
Adam-Cullick-Cimprich disclosed (re. Claim 2,11,12) wherein the information defining the reservoir simulation project is based on user input received via a project dashboard displayed within the GUI at the client device, (Adam-Paragraph 74, Customers have the ability to monitor their running jobs, get support and manage their subscriptions through an interactive web dashboard provided by a cloud-based reservoir simulation environment provider  )  the reservoir simulation project is a selected one of a plurality of reservoir simulation projects displayed within the project dashboard,(Cullick- Figure 12,Paragraph 252, a user interface through which the user may create new cases, select cases, copy cases, edit cases and delete cases )   and the method further comprises: receiving, via the GUI, user input for adding one or more reservoir simulation jobs to the reservoir simulation project; (Adam-Paragraph 88, simulation results may be used to modify the simulation model and/or prompt further simulation job submissions ,Paragraph 92, display the status of ongoing simulation jobs for each customer in an easily digestible way… for viewing subscription details, access information and the possibility to monitor simulation job queues running on an HPC cloud cluster)   
 and displaying within the GUI a job creation panel for defining the one or more reservoir simulation jobs to be added to the reservoir simulation project.(Adam-Paragraph 92, job scheduling utility provided either by using HPC pack tools or an LSF may also be supported in order to manage a queuing system and let customers submit simulations and queue them ) 
 
Claims 3,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adam (USPGPUB 2018/0004868) further in view of Cullick (USPGPUB 2004/0220790) further in view of Cimprich (USPGPUB 2016/0164723) further in view of Belani (USPGPUG 2019/0227087). 
In regard to Claim 3,13
Adam-Cullick-Cimprich disclosed (re. Claim 3,13)  wherein the one or more reservoir simulation jobs are added to a job dashboard displayed within the GUI for the selected reservoir simulation project, (Adam-Paragraph 92, job scheduling utility provided either by using HPC pack tools or an LSF may also be supported in order to manage a queuing system and let customers submit simulations and queue them ), and the selected reservoir simulation job is performed by the cloud-based application server in response to a corresponding job submission request received via the job dashboard. (Adam- Paragraph 87, a simulation job may be prepared and submitted to the provisioned HPC cloud cluster  )    	While Adam-Cullick substantially disclosed the claimed invention Adam-Cullick does not disclose (re. Claim 3,13) a job dashboard listing reservoir simulation jobs associated with the reservoir simulation project and displaying status information for a selected one of the listed reservoir simulation jobs.
Cimprich Paragraph 218 disclosed where on-premises provisioning workflow engine 4132 and the public provisioning workflow engine 4122 save, in the return queue 4120, provisioning result messages 4420 that specify completions, failures, error conditions, or any other result information for the resource provisioning actions (4418). The return queue 4120 makes the result messages available for tracking status of resource provisioning requests back through the provisioning chain.
Cimprich disclosed (re. Claim 3,13) a job dashboard listing reservoir simulation jobs associated with the reservoir simulation project and displaying status information for a selected one of the listed reservoir simulation jobs (Cimprich-Paragraph 218, return queue 4120, provisioning result messages 4420 that specify completions, failures, error conditions, or any other result information for the resource provisioning actions )  
Adam and Cimprich are analogous art because they present concepts and practices regarding job submission and job placement.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Cimprich into Adam.  The motivation for the said combination would have been to enable end-to-end placement , re-placement and re-provisioning analysis.

Claims 4-9,14,16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adam (USPGPUB 2018/0004868) further in view of Cullick (USPGPUB 2004/0220790) further in view of Cimprich (USPGPUB 2016/0164723) further in view of Belani (USPGPUG 2019/0227087). 
In regard to Claim 4,14,16
While Adam-Cullick substantially disclosed the claimed invention Adam-Cullick does not disclose (re. Claim 4,14,16) a job submission panel providing user controls for defining job parameters . 
Cimprich Paragraph 113, Paragraph 115 disclosed wherein placement engine 1200 generates a GUI 1210 which the resource requester 150 renders on a display 1212 wherein placement metadata processing stage may include resource requester specific rulesets that encode resource requester policies, e.g., data governance policies and employee location policies that affect placement decisions.
 Cimprich Paragraph 75 disclosed wherein the VM types differ according to how they parameterize their hardware feature set. In some instances, such as for the White VM 3912, the type includes specific parameters for number of processors and amount of RAM. In other examples, such as for the Black VM 3914, the feature set is represented in a text string, e.g., "High Performance".
Cimprich disclosed (re. Claim 4,14,16) a job submission panel providing user controls for defining job parameters. (Cimprich-Paragraph 166,Figure 27, The HCA 112 generates a GUI 2702, e.g., rendered locally at the resource requester 150,  wherein resource requester 150 issues a technical service request (TSR) 2706 for virtualized hosting ) 
Adam,Cullick and Cimprich are analogous art because they present concepts and practices regarding job submission and job placement.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Cimprich into Adam-Cullick.  The motivation for the said combination would have been to enable end-to-end placement , re-placement and re-provisioning analysis.

In regard to Claim 5,17
Adam-Cullick-Cimprich disclosed (re. Claim 5,17) wherein the job parameters include a computing mode of the cloud-based application server for performing the selected reservoir simulation job.(Cimprich-Paragraph 169, In response to receiving the particular template, the external service provider 2716 performs the provisioning actions that lead to instantiation of the resources specified in the template in the Black region 2718,  Paragraph 75 , the VM types includes specific parameters for number of processors and amount of RAM  such that for the Black VM 3914, the feature set is represented in a text string, e.g., "High Performance".  The Examiner notes wherein the different VM types have different operational characteristics/ performance levels which are equivalent to different computing modes.) 
 	In regard to Claim 6,18
Adam-Cullick-Cimprich disclosed (re. Claim 6,18) wherein the computing mode of the cloud-based application server is selected from the group consisting of an economical mode, (Cimprich-Paragraph 84, the script may determine that the Size is `Standard A1` and output, e.g., ["Size": "Standard A1"] as a JSON conversion for obtaining a Type 2 equivalent VM property for the Type 5 number of processors and amount of RAM ) , a high-performance mode, and an accelerated performance mode. (Cimprich-Paragraph 169, In response to receiving the particular template, the external service provider 2716 performs the provisioning actions that lead to instantiation of the resources specified in the template in the Black region 2718,  Paragraph 75 , the VM types includes specific parameters for number of processors and amount of RAM  such that for the Black VM 3914, the feature set is represented in a text string, e.g., "High Performance". ) 	In regard to Claim 7
Adam-Cullick-Cimprich disclosed (re. Claim 7) wherein each computing mode of the cloud-based application server corresponds to one of a plurality of performance levels of the cloud-based application server for performing the selected reservoir simulation job.(Cimprich- Paragraph 75 , the VM types includes specific parameters for number of processors and amount of RAM  such that for the Black VM 3914, the feature set is represented in a text string, e.g., "High Performance" Paragraph 84, the script may determine that the Size is `Standard A1` and output, e.g., ["Size": "Standard A1"] as a JSON conversion for obtaining a Type 2 equivalent VM property for the Type 5 number of processors and amount of RAM) 	In regard to Claim 8,19
Adam-Cullick-Cimprich disclosed (re. Claim 8,19) wherein each performance level is defined by a number of computing cores utilized by the cloud-based computing structure for performing the selected reservoir simulation job. (Cimprich- Paragraph 75 , the VM types includes specific parameters for number of processors and amount of RAM  such that for the Black VM 3914, the feature set is represented in a text string, e.g., "High Performance" Paragraph 84, the script may determine that the Size is `Standard A1` and output, e.g., ["Size": "Standard A1"] as a JSON conversion for obtaining a Type 2 equivalent VM property for the Type 5 number of processors and amount of RAM)	In regard to Claim 9,20
Adam-Cullick-Cimprich disclosed (re. Claim 9,20) wherein the user controls provided by the job submission panel include controls for the neural network to optimize a user-selected performance level  (Adam-Paragraph 83, provisioning may result in the generation of an HPC cloud cluster having a set of provisioned hardware resources and software that have previously been tested and certified to be suitable for the customer's requested workload… to both optimize performance and secure a customer's confidential data  )  of the cloud-based application server according to at least one of a specified number of actual computing cores or a specified number of virtual computing cores.(Cimprich-Paragraph 157, re-evaluation circuitry 2302 may evaluate  every resource in every workload every week and return recommendations to each resource requester )       
Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREG C BENGZON/Primary Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444